UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
CHANNELLE MATTOCKS,                       )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                  Civil Action No. 13-0522 (PLF)
                                          )
FAMILY DOLLAR STORES                      )
 OF MARYLAND, INC.                        )
                                          )
            Defendant.                    )
_________________________________________ )


                                  MEMORANDUM OPINION

               This matter is before the Court on the defendant’s motion to dismiss the action for

failure to state a claim, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. 1 Pro

se plaintiff Channelle Mattocks originally filed a complaint in the Superior Court of the District

of Columbia, claiming that the defendant’s termination of her employment gave rise to causes of

action for employment discrimination, deceit and/or misrepresentation, and fraud. See Compl.

The defendant, Family Dollar Stores of Maryland, Inc., removed the action to this Court based

on the existence of diversity jurisdiction under 28 U.S.C. § 1332. Notice of Removal. 2

Subsequent to removal, the defendant filed a motion for a more definite statement pursuant to

Rule 12(e) of the Federal Rules of Civil Procedure. Mot. Def. Stmt. The plaintiff then filed a

       1
                 The papers reviewed in connection with this matter include the following:
plaintiff’s original complaint (“Compl.”) [Dkt. No. 6-1]; plaintiff’s amended complaint (“Am.
Compl.”) [Dkt. No. 7]; defendant’s notice of removal (“Notice of Removal”) [Dkt. No. 1];
defendant’s motion for a more definite statement (“Mot. Def. Stmt.”) [Dkt. No. 4]; and
defendant’s motion to dismiss (“MTD”) [Dkt. No. 8].
       2
               The defendant has also noted that the plaintiff misstates its name as “Family
Dollar Stores Family Dollar.” MTD at 1.
motion seeking “$300,000 for protected class and breach of contract,” which the Court has

construed as an amended complaint. See Minute Order, Mattocks v. Family Dollar Stores of

Maryland, Inc., Civil Action No. 13-0522 (July 10, 2013) (stating that the plaintiff’s pro se

motion “shall be construed as an Amended Complaint”). Subsequently, the defendant filed its

motion to dismiss this action. See MTD. 3

               On July 10, 2013, the Court notified the pro se plaintiff of her obligation, under

the Federal Rules of Civil Procedure and the Local Civil Rules of this Court, to respond to the

defendant’s motion to dismiss. See Order, Mattocks v. Family Dollar Stores of Maryland, Inc.,

Civil Action No. 13-0522 (July 10, 2013) [Dkt. No. 9] (citing Fox v. Strickland, 837 F.2d 507,

509 (D.C. Cir. 1988), and Local Civil Rule 7(b)). The Court specifically directed the plaintiff to

file her opposition to the motion by August 16, 2013. Id. at 2. To date, Ms. Mattocks has failed

to file anything further with the Court. Accordingly, the Court may treat Family Dollar’s motion

as conceded. See LOC. CIV. RULE 7(b); see also Fox v. American Airlines, Inc., 389 F.3d 1291,

1294-95 (D.C. Cir. 2004) (finding that district court did not abuse its discretion in granting

motion to dismiss on the basis that plaintiffs’ failure to timely respond was a concession of the

motion’s validity under Local Civil Rule 7(b)).

               Notwithstanding the plaintiff’s failure to oppose the defendant’s motion to

dismiss, the Court has considered the motion’s substance and concludes that dismissal should be

granted on the merits.




       3
                Because Family Dollar’s motion to dismiss lacks page numbers, the Court will
refer to the pagination established by the ECF system.


                                                  2
                                        I. BACKGROUND

               In her Amended Complaint, Ms. Mattocks presents the following narrative. In

late December 2012, she applied for a job to become a cashier with the Family Dollar chain of

retail stores. See Am. Compl. at 2. Ms. Mattocks was called in for an interview shortly after

submitting her application and was hired on the spot. Id. A few days later, she was called in to

another Family Dollar location to meet with a different hiring manager, who conducted a second

interview and then provided her with paperwork related to becoming a new employee. Id.

Shortly thereafter, the plaintiff reported for her first day of work at a third Family Dollar

location. Id. 4 Although the timeline becomes murky after that point, it appears that Ms.

Mattocks was quickly terminated from the position as soon as Family Dollar received and

reviewed her background check report. See Am. Compl. at 3. Ms. Mattocks states that two

weeks after her termination, she received a copy of the report, which stated that she could be

hired “[at] the discretion of the employer.” Id.

               Ms. Mattocks’s grievance appears centered on her allegation that “at no . . . time

did any hiring manager or General Manager inquire about [her] background check,” despite her

having visited three different Family Dollar locations during the hiring process. See Am. Compl.

at 3. Had Family Dollar so inquired, Ms. Mattocks maintains, she would have presented it with

documentation showing her eligibility for a federal program that provides insurance to employers

of at-risk job seekers, as an incentive to encourage employers to hire them. See id.; see also

MTD at 4 & n.8 (noting the existence of the U.S. Department of Labor’s Federal Bonding

Program, to which Ms. Mattocks seems to refer in her Amended Complaint).

       4
                Family Dollar asks the Court to take judicial notice of the fact that all three of
these store locations are in the State of Maryland, MTD at 3-4 & nn.2, 4 & 7, and the Court will
do so.


                                                   3
               The plaintiff’s original complaint filed in Superior Court consisted of only a short

paragraph, in which she claimed to be pursuing claims for employment discrimination, deceit

and/or misrepresentation, and fraud. See Compl. 5 In her Amended Complaint, however, she

makes claims for “protected class” and breach of contract. Am. Compl. at 1. Family Dollar, in

its motion to dismiss, construes the term “protected class” to reiterate the plaintiff’s employment

discrimination claim. In an abundance of caution, the defendant also addresses the plaintiff’s

claims for misrepresentation and fraud, despite their omission from the Amended Complaint.

MTD at 2.


                                         II. DISCUSSION

               As Family Dollar notes, Ms. Mattocks is not explicit as to the legal bases for her

claims. The Court, however, is mindful that the plaintiff is proceeding pro se, and therefore her

complaint is to be “held to a less stringent standard than complaints drafted by attorneys.”

Dorsey v. American Express Co., 499 F. Supp. 2d 1, 3 (D.D.C. 2007) (citing Erickson v. Pardus,

551 U.S. 89, 94 (2007) (per curiam)). With that said, “[a] pro se complaint, like any other, must

state a claim upon which relief can be granted.” Id. (quoting Henthorn v. Dept. of Navy, 29 F.3d

682, 684 (D.C. Cir. 1994)).

               Rule 12(b)(6) of the Federal Rules of Civil Procedure permits dismissal of a

complaint if a plaintiff fails “to state a claim upon which relief can be granted.” FED. R. CIV. P.

12(b)(6). “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of

the claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice

of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly,


       5
                 The Court notes that Ms. Mattocks’s specific claims in her original complaint
appear to mimic the language provided by the Superior Court’s Information Sheet, which asks
plaintiffs to categorize their claims by type. See Compl.

                                                  4
550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Although

“detailed factual allegations” are not necessary to withstand a Rule 12(b)(6) motion to dismiss,

the facts alleged must be “enough to raise a right to relief above the speculative level.” Id. The

complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. at 555). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” In re Interbank Funding Corp. Sec. Litig., 629 F.3d 213, 218 (D.C.

Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. at 678).

               In considering a motion to dismiss under Rule 12(b)(6), the Court “must accept as

true all of the factual allegations contained in the complaint.” Bell Atlantic Corp. v. Twombly,

550 U.S. at 555 (quoting Swierkiewicz v. Sorema N.A., 534 U.S. 508, 508 n.1 (2002)). The

complaint is construed liberally in the plaintiff’s favor, and the Court gives the plaintiff “the

benefit of all inferences that can be derived from the facts alleged.” Hettinga v. United States,

677 F.3d 471, 476 (D.C. Cir. 2012) (internal quotations omitted). Nevertheless, the Court need

not accept inferences drawn by the plaintiff if those inferences are unsupported by facts alleged

in the complaint, nor must the Court accept the plaintiff’s legal conclusions. Id. (citing Kowal v.

MCI Commc’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994)).

               Ms. Mattocks first claims that she suffered unlawful employment discrimination.

The only allegedly protected class in which she claims membership, however, is that group of

persons eligible for the Department of Labor’s Federal Bonding Program. See Am. Compl. at 3.

Title VII of the Civil Rights Act of 1964 protects people from discrimination on the bases of

race, color, religion, sex, or national origin, not the characteristic of being insured by the Federal



                                                  5
Bonding Program. See 42 U.S.C. § 2000e-2(a). It is not inconceivable, of course, that a plaintiff

in some circumstances could state a viable Title VII claim based on termination from

employment due to her having a criminal record. See, e.g., El v. Southeastern Pa. Transp. Auth.

(SEPTA), 479 F.3d 232 (3d Cir. 2007) (addressing claim that SEPTA’s policy of not employing

persons with certain criminal histories caused a disparate impact on minority applicants, in

violation of Title VII). But Ms. Mattocks’s complaint alleges no facts to that effect. Nor does

Ms. Mattocks allege discrimination on the basis of disability or age, and therefore she cannot

state claims under either the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq., or the

Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. Likewise, Ms. Mattocks’s

allegations fail to state a viable claim under Maryland’s Fair Employment Practices Act, which

makes it unlawful for an employer to unreasonably “fail or refuse to hire, discharge, or otherwise

discriminate against any individual . . . because of . . . the individual’s race, color, religion, sex,

age, national origin, marital status, sexual orientation, genetic information, or disability.”

See MD. CODE ANN., STATE GOV’T § 20-606(a)(1)(i) (West 2013).

                The plaintiff’s second claim is for breach of contract. But as Family Dollar

argues, she has not described the terms of her employment contract that the defendant allegedly

breached. See MTD at 9. In her complaint, Ms. Mattocks merely states that she was hired to

work as a cashier and was subsequently terminated. Ms. Mattocks’s relationship with Family

Dollar thus appears to have been a standard at-will employment arrangement, and, under

Maryland law, “an employment contract of indefinite duration . . . can be legally terminated at

the pleasure of either party at any time.” Parks v. Alpharma, Inc., 25 A.3d 200, 208 (Md. 2011)

(quoting Adler v. American Standard Corp., 432 A.2d 464, 467 (Md. 1981)). To the extent that

Ms. Mattocks is alleging that she was wrongfully discharged, such a claim will lie only where an



                                                   6
employee’s termination “contravene[s] some ‘declared mandate of public policy.’” Id. at 209

(quoting Adler v. American Standard Corp., 432 A.2d at 472). The Court is unaware of any

relevant authority holding that an employer’s termination of an employee based on its

unfavorable evaluation of her background check report contravenes established public policy.

                Finally, the Court considers Ms. Mattocks’s claims for deceit, misrepresentation,

and fraud, even though they do not appear in her Amended Complaint. To state a claim for

either deceit or fraud, a plaintiff must allege that “(1) the defendant made a false representation

to the plaintiff, (2) the falsity of the representation was either known to the defendant or the

representation was made with reckless indifference to its truth, (3) the misrepresentation was

made for the purpose of defrauding the plaintiff, (4) the plaintiff relied on the misrepresentation

and had the right to rely on it, and (5) the plaintiff suffered compensable injury as a result of the

misrepresentation.” Exxon Mobil Corp. v. Albright, 71 A.3d 30, 49 (Md. 2013) (quoting

Hoffman v. Stamper, 867 A.2d 276, 292 (Md. 2005)). 6 To state a negligent misrepresentation

claim requires allegations that “(1) the defendant, owing a duty of care to the plaintiff,

negligently asserts a false statement; (2) the defendant intends that his statement will be acted

upon by the plaintiff; (3) the defendant has knowledge that the plaintiff will probably rely on the

statement, which, if erroneous, will cause loss or injury; (4) the plaintiff, justifiably, takes action

in reliance on the statement; and (5) the plaintiff suffers damage proximately caused by the

defendant’s negligence.” Lloyd v. General Motors Corp., 916 A.2d 257, 273 (Md. 2007)

(quoting Martens Chevrolet, Inc. v. Seney, 439 A.2d 534, 539 (Md. 1982)).

                It appears that Ms. Mattocks feels that Family Dollar should have informed her

that a background check would be performed, and that, if it had done so, she might have been
        6
               The torts of deceit and fraud are identical under Maryland law. See Moscarillo v.
Professional Risk Mgmt. Servs., Inc., 921 A.2d 245, 253-54 (Md. 2007); see also Appel v.
Hupfield, 84 A.2d 94, 96-96 (Md. 1951).

                                                   7
able to counter the negative effect of her personal history by explaining her eligibility for Federal

Bonding Program insurance. See Am. Compl. at 2-3. But these allegations simply do not

amount to plausible claims for deceit, fraud, or negligent misrepresentation. Nor do they state a

claim for a more apposite tort, fraudulent concealment, the elements of which are that “(1) the

defendant owed a duty to the plaintiff to disclose a material fact; (2) the defendant failed to

disclose that fact; (3) the defendant intended to defraud or deceive the plaintiff; (4) the plaintiff

took action in justifiable reliance on the concealment; and (5) the plaintiff suffered damages as a

result of the defendant’s concealment.” Lloyd v. General Motors Corp., 916 A.2d at 274

(quoting Green v. H & R Block, 735 A.2d 1039, 1059 (Md. 1999)). To take the third element of

this tort as an example, Ms. Mattocks has made no allegations from which a reasonable inference

of intent to deceive on the part of Family Dollar could be discerned. Indeed, Ms. Mattocks’s

complaint would fail to state even a standard negligence claim, as she has not alleged that Family

Dollar owed any duty to inform her of the performance of a background check. See id. at 270-71

(reciting the familiar four elements of a negligence claim). In sum, Ms. Mattocks has failed to

allege facts supporting anything close to plausible claims for deceit or fraud, misrepresentation,

fraudulent concealment, or even common negligence.

               For the foregoing reasons, the Court will dismiss this action. A separate Order

accompanies this Memorandum Opinion.

               SO ORDERED.



                                                       /s/____________________________
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge
DATE: October 10, 2013




                                                   8